Citation Nr: 1543616	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  07-11 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a thoracic spine disorder.

(The issues of service connection for carpal tunnel syndrome of the right and left wrists will be the subject of a future decision.)


REPRESENTATION

Appellant represented by:	Tim Franklin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from November 1984 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.

In December 2007 and June 2015, the Veteran testified at hearings conducted before Veterans Law Judges (VLJs) Gallagher and Hawley, respectively.  Transcripts of both hearings have been associated with the claims file.

Generally, VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three VLJs.  See 38 U.S.C.A. § 7102(a).  Thus, when a Veteran has had a personal hearing before two separate VLJs during the appeal, and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held, and the appeal is then ready for appellate review. 

The United States Court of Appeals for Veterans Claims (Court) has interpreted 38 C.F.R. § 20.707 as requiring that a Veteran must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  In this case, the Veteran was sent a letter in August 2015 asking whether he desired a third hearing.  A response received in September 2015 shows that the Veteran waived his right to have a hearing before the third VLJ assigned to this decision.  Consequently, the Board will proceed to adjudicate this claim.  
A Board decision in August 2010 denied the Veteran's claim for service connection for a thoracic spine disorder.  The Veteran thereafter appealed the Board's decision to the Court.  In an Order dated in March 2011, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.  

The Board remanded the Veteran's claim in August 2011 to obtain an additional medical opinion and continued to deny the Veteran's claim in a July 2012 decision.  The Veteran again appealed the Board's decision to the Court.  In an Order dated in August 2013, the Court granted a JMR by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.

The case was most recently remanded in May 2014 to afford the Veteran his requested hearing.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In August 2015, the Board remanded the issues of service connection for carpal tunnel syndrome of the right and left wrists.  As the Board's development has not yet been completed, those issues will be the subject of a future decision as noted on the first page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has degenerative joint disease and degenerative disc disease of the thoracic spine that is as likely as not related to his military service.



CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease and degenerative disc disease of the thoracic spine have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the benefit sought on appeal, no discussion of VA's duties to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  
The Veteran's STRs show that his spine was normal during his April 1984 enlistment examination and he denied any pertinent symptoms in his report of medical history.  A private medical record during the Veteran's service in August 1986 shows that he was treated for lower back pain.  A job training record dated from September 1987 to March 1988 shows that the Veteran was out on sick call for his back after lifting a box of bottles in September 1987.  No chronic thoracic spine disorder was shown in service.

The Veteran's DD 214 shows that his military occupational specialty (MOS) was that of a tactical aircraft maintenance specialist.  

A January 1997 X-ray report notes that the etiology of a central cord syrinx was thought to be due to prior trauma.  A January 1997 MRI (magnetic resonance imaging) report shows findings of thoracic spine disc herniation and thoracic cord hydromyelia.  A January 1997 neurology examination report includes a diagnosis of hydromyelia-post traumatic with thoracic disc displacement.  The examiner commented that most of the Veteran's symptoms were musculoskeletal in nature, reflecting the diffuse trauma to his back and hydromyelia, which was related to the focal trauma.  The report also included a history of the Veteran's involvement in a motor vehicle accident in 1995.  The Veteran at that time noted that in his job he was required to lift heavy objects on a regular basis.

A record dated in February 1997 shows that the Veteran was treated for low back and dorsal peri-spine pain of considerable intensity since September 1996, with at least some pain present since a motor vehicle accident in 1995.  The Veteran noted doing heavy work, such as lifting 100 pound aircraft tires.  He was diagnosed with lumbar thoracic musculoskeletal pain that was now chronic.  The physician indicated that there was an underlying anatomic basic for that, i.e., herniated discs.  The physician also indicated that they suspected that the hydromyelic abnormality was related to trauma to that level of the spine.  

A letter from B.M., M.D. dated in May 1997 reveals that the Veteran had had several back injuries over a period of time.  The Veteran was diagnosed with severe degenerative post-traumatic disease of the thoracic lumbar spine with multiple disc protrusions as well as a thoracic hydromyelia.

The Veteran's Social Security Administration (SSA) records shows that he was found to be disabled due to back disorders.  The Veteran reported injuring his back in a motorcycle accident in 1995.

A buddy statement dated in July 2004 from someone who served with the Veteran shows that he had back trouble during service due to heavy lifting on the flight line.  Another buddy statement dated in August 2004 also from someone who served with the Veteran show that he recalled the Veteran having to cancel a motorcycle ride during service due to a back injury.  

Several lay statements received in February 2005 show that the Veteran had back problems prior to his post-service motor vehicle accident.  

At his December 1997 hearing, the Veteran testified that heavy lifting in service caused his back problems.  December 2007 Hearing Transcript (H.T.) at 4.  He testified that the hydromyelia was from the post-service motor vehicle accident.  Id. at 8.  The Veteran testified that the degenerative disc disease and herniations were due to his military service.  Id. at 10.  

The Veteran submitted an evaluation from B.W., M.D. dated in February 2008.  Dr. B.W. reported that the Veteran stated he was initially injured while in service while working as an aircraft mechanic.  The Veteran related that going back to approximately 1986.  The Veteran also reported doing the same job that he did in the military as a civil service employee for a total of 16 years.  The Veteran denied any problems with his back prior to his work in the military.  The Veteran reported having no other injuries than in 1995 or 1996 when there was a motorcycle accident.  Dr. B.W. reported reviewing X-rays and MRIs as well as neurology notes dating back to 1997.  Dr. B.W. opined that those studies revealed that the findings appeared to be quite chronic.  The Veteran was diagnosed with post-traumatic syrinx, thoracic degenerative disc disease, T7-8 disc protrusion, myofascial pain syndrome, and left sacroiliac joint syndrome.  Dr. B.W. opined that it was more likely than not that the chronic condition in the thoracic spine would relate to the Veteran's military service beginning back in the mid-1980s.

The Veteran was afforded a VA examination in March 2010.  The examiner reported reviewing the claims file.  The Veteran reported onset during service in the 1980s.  The examiner noted that there was no available documentation to support the Veteran's contention that the onset was during service in the 1980s.  The Veteran reported that the motorcycle accident increased the symptoms that he already had.  The Veteran was diagnosed with thoracic spine degenerative joint disease, degenerative disc disease and post traumatic thoracic spine syrinx/hydromyelia.  

The examiner opined that both were not caused by or related to service.  The examiner noted that the Veteran had no complaints of a chronic back problem in 1987, despite undocumented claim of heavy work in 1986, upon which the 2008 opinion was based.  The examiner observed that multiple reports showed significant injury/complaints following the motorcycle accident.  The examiner opined that there was no continuity or chronicity of complaints prior to 1995-1997 time frame.  The examiner observed that the medical expertise and evidence did not exist to determine the length of chronic degenerative changes observed on studies, only that they were not acute or subacute.  The examiner opined that the symptoms of the syrinx were closely linked to the post service motorcycle accident and that the disc herniation might well have had its onset in 1995 and would appear chronic in 1997.  

The examiner opined that despite medical opinions that the hard work of aircraft maintenance in service might have led to degenerative disease of the spine, that long held medical belief had been found to be a medical myth.  The examiner noted that the AMA (American Medical Association) Guides Newsletter July/August 2009 showed that degenerative disc disease as a result of work-related "cumulative trauma" was a myth with that accounting for three percent or less of conditions.  The examiner reported that the study results showed that age, familial aggregation (genetics), and intrinsic body loading (body weight compared with size of the disc) were the predominant predictors of degenerative disc disease.  The examiner concluded that extrapolating all those facts indicated that the Veteran's spine conditions were not caused by or related to military service.  

Numerous lay statements received in June 2011 show that the Veteran had back trouble before the 1995 motor vehicle accident and for 20 plus years.  

An addendum opinion from the VA examiner was obtained in August 2011.  The examiner reported carefully reviewing the new evidence since the last examination.  The examiner opined that they did not doubt that at some times the Veteran might have had back pain in service, but there were no documents suggesting a significant mechanism of injury to account for the current back conditions.  The examiner opined that pain might represent unusually benign or extremely pathological conditions and that the causes could be multiple or even multifactorial.  The examiner opined that it might represent a local condition or be the result of referred symptoms.  The examiner reported that the same local pain subjectively might represent many different and/or unrelated etiologies.  The examiner reported that pain was simply not reliable as a diagnostic or prognostic indicator.  The examiner opined that in most active individuals, back pain occurred as a result of soft tissue inflammation and was not indicative of chronic back problems.  The examiner opined that that usually resolved with one to two weeks and unrelated to other acute episodes.  The examiner opined that that was especially true in young individuals with active careers.

The examiner noted that while back sprain or strain involved the muscles and ligaments (soft tissues) of the spinal region, spondylosis was a degenerative process involving the discs and vertebral bodies.  The examiner opined that the one was not the cause of or related to the other.  The examiner further opined that soft tissue back strains throughout life were not related to the chronic changes that occurred in middle or later life.  The examiner again cited to the AMA Guides Newsletter.  The examiner concluded that medically speaking, it was less likely than not that the Veteran's complaints during service were caused by or related to his current back conditions.  

A back conditions disability benefits questionnaire filled out by C.R., M.D. in May 2014 shows pertinent diagnoses of thoracic degenerative disc disease and syringomyelia.

A private medical opinion from a nurse dated in June 2014 shows that the Veteran's claims file was reviewed and analyzed.  The pertinent evidence of the Veteran's treatment during the years he was in the military, the lay statements, the 1997 treatment records, Dr. B.W.'s opinion, and the VA examination and addendum opinion were discussed.  It was the nurse's opinion that although there were other variables to consider when determining the cause of the Veteran's degenerative disc disease and the risk for degenerative disc disease as a result of work-related cumulative trauma was low, one could not rule out the Veteran's in-service back complaints and years of heavy load to his spine.  

It was noted that the Veteran did not have any imaging studies performed during service.  It was also noted that abnormal mechanical loads provided a pathway to disc degeneration.  The nurse observed that the Veteran suffered from continued low back pain with ongoing heavy load to the spine as an aircraft mechanic while in service.  The nurse opined degenerative pain could start after a minor injury, a major injury, or normal motion.  They opined that although degenerative disc disease could occur as a natural progression of aging, it could also be due to abnormal mechanical loads, such as injury.  They opined that the Veteran suffered from degenerative disc disease and that it was impossible to determine with certainty the exact cause of the Veteran's degenerative disc disease.  It was noted that the Veteran continued to work in manual labor after service and suffered a motorcycle accident post-service.  It was also noted that back conditions might also be caused by a genetic predisposition or a tissue response to an altered mechanic environment.  The nurse opined that the Veteran's post-military employment and accident might have temporarily aggravated his ongoing chronic problems from his in-service back pain, but the underlying cause of his back pain that began in service was still present.

The nurse noted that the Veteran complained of low back pain while on active duty and that he continued to suffer from pain.  They opined that a single injury could cause spinal degeneration and back injuries contributed to the development arthritis.  It was their opinion that it was at least as likely as not that the Veteran's in-service back pain due to his manual labor as an aircraft mechanic contributed to his current diagnosis of degenerative disc disease.  

Based on a review of the evidence, the Board finds that service connection for degenerative joint disease and degenerative disc disease of the thoracic spine is warranted.  The evidence shows that the Veteran currently has degenerative joint disease and degenerative disc disease of the thoracic spine.  When affording him the benefit-of-the-doubt, the evidence supports a finding of a nexus between his degenerative joint disease and degenerative disc disease of the thoracic spine and his military service.

In this case, of particular importance to the Board are the Veteran's contentions, the lay statements, and the 2008 and 2014 positive medical opinions.  The Veteran is competent and credible to report having a continuity of thoracic back pain symptomatology since service.  His contentions are further supported by the numerous lay statements confirming back pain dating back to service and prior to the post-service motorcycle accident.  As arthritis is a chronic disease, the Veteran's contentions support a finding of service connection.  Furthermore, the positive medical opinions are also probative evidence in support of the claim.  Dr. B.W.'s opinion was formed after interviewing and examining the Veteran, which included the Veteran's contentions.  Although the Veteran's claims file was not reviewed, as Dr. B.W. formed his opinion based on competent and credible reports supplied by the Veteran, and also discussed the Veteran's multiple imaging reports and medical notes, the Board accords it probative value sufficient to support a finding of service connection.

As for the 2014 opinion, although the nurse opined that it was impossible to determine with certainty the exact cause of the Veteran's degenerative disc disease, such opinion also indicated that the Veteran's back pain due to his manual labor as an aircraft mechanic contributed to his current diagnosis.  To the extent that the Veteran did work as an aircraft mechanic post service, considering that at least part of the Veteran's pain and work occurred in service, this opinion suggests that the Veteran's current disability is at least partly related to his military service.  As such, when affording the Veteran the benefit-of-the-doubt, a finding of service connection is warranted.  

In finding that service connection is warranted, the Board acknowledges the negative nexus opinions from the VA examiner.  However, the examiner did not explain why the Veteran's back disability was not among the three percent or less of conditions related to cumulative trauma.  The examiner also did not explain why the Veteran's in-service complaints were indicative of a back sprain or strain in opining that back pain occurred as a result of soft tissue inflammation and were not indicative of chronic back problems.  Consequently, the Board finds that the probative value of these opinions does not outweigh the positive medical opinions.  

As for the diagnosed hydromyelia, the Veteran himself testified that such resulted from his post-service motorcycle accident.  The Veteran is competent and credible to testify regarding what his medical professionals have reported regarding the etiology of the hydromyelia.  Furthermore, the treatment records pertaining to the hydromyelia do not indicate that it is related to his military service.  The June 2014 opinion does not relate the hydromyelia to the Veteran's service.  Therefore, in affording the Veteran the benefit-of-the-doubt, his degenerative joint disease and degenerative disc disease is related to his military service, but the preponderance of the evidence is against a finding that the hydromyelia is related.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for degenerative joint disease and degenerative disc disease of the thoracic is, therefore, granted.



ORDER

Entitlement to service connection for degenerative joint disease and degenerative disc disease of the thoracic spine is granted.



______________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge 
Board of Veterans' Appeals

______________________________
MILO H. HAWLEY 
Veterans Law Judge 
Board of Veterans' Appeals




______________________________
KEITH W. ALLEN 
Veterans Law Judge 
Board of Veterans' Appeals





Department of Veterans Affairs


